Citation Nr: 1522306	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-08 378A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Entitlement to service connection for a left leg disability, to include secondary to any service-connected disability.  
 
2.  What rating is warranted for a chronic right knee strain with internal derangement since July 24, 2008?
 
3.  What rating is warranted for posttraumatic stress disorder (PTSD) since July 24, 2008?
 
4. Entitlement to an effective date prior to July 24, 2008, for the grant of service connection for PTSD.
 

REPRESENTATION
 
Appellant represented by:  George T. Sink, Attorney

WITNESS AT HEARING ON APPEAL

Veteran
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from July 1972 to December 1973, and May 1983 to September 1983.  The Veteran also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
In June 2012, the Veteran testified at a videoconference hearing before the undersigned.  In September 2012, the Veteran was informed that a transcript of the hearing could not be produced and was given the option of having a new hearing.  
 
The left leg and right knee claims were previously remanded by the Board in November 2012 and September 2014.  The requirements of the remands were fulfilled and the case was properly returned to the Board.  
 
This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Many of the Veteran's VA outpatient treatment records are located in Virtual VA.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In a May 2015 VA Form 9 the Veteran perfected his appeal regarding the issues of entitlement to an increased rating and an earlier effective date for post traumatic stress disorder.  Notably, in that document the Veteran requested a videoconference hearing to give testimony regarding these issues, however, he has yet to be afforded a hearing.  Hence, further development is in order. 

As noted above, in June 2012 the Veteran was afforded a videoconference hearing on the issues of entitlement to service connection for a left leg disorder, and entitlement to a higher initial rating for a right knee strain before the undersigned.  In September 2012, the Veteran was informed that a hearing transcript could not be created, and he was offered the opportunity for a new hearing.  While the appellant did not respond within 30 days of the September 2012 notice the record does show that after a November 2012 remand by the Board the Veteran later that month requested a new hearing to replace his June 2012 hearing.  Given the fact that the case is being remanded for a hearing on other issues, and given that a transcript from the June 2012 hearing cannot be produced through no fault on the part of the Veteran, the undersigned finds that the appellant should be scheduled for a videoconference hearing to address all issues.  
 
As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2014).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  
 
2.  The RO should then schedule a videoconference hearing for the Veteran to attend at the RO before a Veterans Law Judge. The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014), and give the Veteran and his representative opportunity to prepare for the hearing.  Unless they are resolved before the hearing, the Veteran's claims of entitlement to service connection for left leg disability, increased rating for a right knee disability, increased rating for PTSD, and earlier effective date for PTSD should all be considered at the hearing.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




